

EXHIBIT 10.1
SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (the "Agreement") is entered into on the 8th day
of February, 2010, by and among Dragon’s Lair Holdings, Inc., a Florida
corporation (“Seller”), and Yamit Lemoine (“Buyer”).


EXPLANATORY STATEMENT


WHEREAS, Seller desires to sell, and Buyer desires to acquire, One Hundred (100)
shares of common stock of Dragon’s Lair Health Products, Inc. (the “Company”),
which constitute One Hundred Percent (100%) of the issued and outstanding shares
of common stock of the Company (the “Common Stock”), on the terms described
below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
conditions and promises hereinafter set forth, the parties hereto agree as
follows:


1.             PURCHASE AND SALE.


1.1       Shares.  On the terms and subject to the conditions herein provided,
Seller agrees to sell, transfer and assign to Buyer, and Buyer agrees to
purchase and acquire from Seller, on the Closing Date (as defined in Section 1.3
below), One Hundred (100) shares of Common Stock of the Company (the “Shares”),
which constitute One Hundred Percent (100%) of the issued and outstanding shares
of Common Stock of the Company.


1.2       Purchase Price.  The aggregate purchase price for the Shares to be
sold by Seller and to be purchased by Buyer is Seven Hundred Forty-Seven Dollars
($747), the receipt and sufficiency of which is hereby acknowledged by Seller.


1.3      Closing; Effective Date.  Subject to the satisfaction of the conditions
stated in Section 6, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the Seller's office at 5:00 p.m.
Birmingham, Alabama time on the date first above written (the “Closing Date”).


1.4       Transactions and Documents at Closing.


(1)      Deliveries by Seller and the Company.  At the Closing, Seller shall
deliver to Buyer:


(1)  
the certificate representing the Shares in proper form for transfer to Buyer;



(2)  
the resignation of the Company’s officers and directors;



(3)  
the stock ledger, minute book, corporate seal and books and records of the
Company; and



(4)  
a certified copy of all necessary corporate action approving the Company’s
execution, delivery and performance of this Agreement.





 
 

--------------------------------------------------------------------------------

 


2.             ADDITIONAL AGREEMENTS.


2.1 Cooperation; Further Assurances.  Each of the parties hereto will cooperate
with the other and execute and deliver to the other parties hereto such other
instruments and documents, provide such other notices or communications and take
such other actions as may be reasonably requested from time to time by any other
party hereto as necessary to carry out the intended purposes of this Agreement.


3.             REPRESENTATIONS, COVENANTS AND WARRANTIES OF SELLER.


To induce Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller hereby represents and warrants to and covenants with
Buyer as follows:


3.1     Organization.  Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida.


3.2     Execution; No Inconsistent Agreements.


(1)    The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by Seller, and this Agreement is a valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms.


(2)     The execution and performance of this Agreement by Seller does not
constitute a breach or violation of the organizational or governing documents of
Seller, or a material default under any of the terms, conditions or provisions
of (or an act or omission that would give rise to any right of termination,
cancellation or acceleration under) any agreement or obligation to which Seller
is a party.


3.3     Title to Shares.  Seller shall transfer to Buyer good and valid title to
the Shares, free and clear of all liens and encumbrances.


4.            REPRESENTATIONS, COVENANTS AND WARRANTIES OF BUYER.


To induce Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer represents and warrants to and covenants with Seller
as follows:


4.1     Execution; No Inconsistent Agreements; Etc.


(1)    The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by Buyer and this Agreement is a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms.


(2)     The execution and delivery of this Agreement by Buyer does not, and the
consummation of the transactions contemplated hereby will not, constitute a
breach or violation under any of the terms, conditions or provisions of (or an
act or omission that would give rise to any right of termination, cancellation
or acceleration under) any agreement or obligation to which Buyer is a party.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
4.2      Investment Representation.  Buyer understands and acknowledges that (a)
the Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or under any state securities laws in reliance upon
exemptions provided thereunder and that the Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and pursuant to state securities
laws and regulations, as applicable, and (b) the representations and warranties
contained herein are being relied upon by Seller as a basis for the exemption
for the transfer of the Shares pursuant to this Agreement under the registration
requirements of the Securities Act and any applicable state securities
laws.  Buyer is acquiring the Shares for Buyer's own account for the purpose of
investment and not with a view to, or for sale in connection with, any
distribution thereof in violation of the Securities Act.  Buyer has had the
opportunity to review the books and records of the Company and has been
furnished or provided access to such relevant information that Buyer has
requested.  Buyer is knowledgeable, sophisticated and experienced in business
and financial matters of the type contemplated by this Agreement and is able to
bear the risks associated with an investment in the Company.  Buyer has
considered the investment in the Shares and has had an opportunity to ask
questions of and receive answers from the officers and directors of Seller and
the Company about the Shares and the business and financial condition of the
Company sufficient to enable it to evaluate the risks and merits of its
investment in the Company.


4.3      Status of Buyer.  Buyer is an “accredited investor" within the meaning
of Rule 501 promulgated under the Securities Act.


5.             BUYER'S ACCESS TO INFORMATION AND ASSETS.  Buyer and its
authorized representatives, at Buyer’s own expense, shall have access to the
books, records, employees, counsel, accountants, and other representatives of
the Company at all times reasonably requested by Buyer for the purpose of
conducting an investigation of the Company's financial condition, corporate
status, operations, business, assets and properties.


6.             CLOSING CONDITIONS.


6.1     Conditions to Obligations of Seller.  The obligations of Seller to carry
out the transactions contemplated by this Agreement are subject, at the option
of Seller, to the following conditions:


(1)    All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, as
if such representations and warranties were made at and as of the Closing, and
Buyer shall have performed and satisfied in all material respects all covenants
and agreements required by this Agreement to be performed and satisfied by Buyer
at or prior to the Closing; provided, however, that Seller shall not be entitled
to refuse to consummate the transactions contemplated by this Agreement in
reliance upon its own breach or failure to perform.


6.2      Conditions to Obligations of Buyer.  The obligations of Buyer to carry
out the transactions contemplated by this Agreement are subject, at the option
of Buyer, to the satisfaction of the following conditions:


(1)    Seller shall have furnished Buyer with a certified copy of all necessary
corporate action on its behalf approving its execution, delivery and performance
of this Agreement.


(2)    All representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, as
if such representations and warranties were made at and as of the Closing, and
Seller shall have performed and satisfied in all material respects all
agreements and covenants required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing; provided, however, that Buyer
shall not be entitled to refuse to consummate the transactions contemplated by
this Agreement in reliance upon its own breach or failure to perform.
 
 
 
3

--------------------------------------------------------------------------------

 

 
7.             MISCELLANEOUS.


7.1      Notices.  All notices, requests, demands, or other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given upon receipt if delivered in person, one (1) business day after
the date of mailing by Federal Express or other reputable overnight courier
service or upon the expiration of three (3) days after the date of posting, if
mailed by certified mail return receipt requested, postage prepaid, to the
parties.
 
 
7.2       Counterparts; Entire Agreement.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement.  This Agreement supersedes
all prior discussions and agreements between the parties with respect to the
subject matter hereof, and this Agreement contains the sole and entire agreement
among the parties with respect to the matters covered hereby.  This Agreement
shall not be altered or amended except by an instrument in writing signed by or
on behalf of all of the parties hereto.


7.3        Governing Law.  The validity and effect of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Florida.


7.4        Successors and Assigns; Assignment.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, legal representatives, and successors; provided, however, that
no party hereto may assign this Agreement or any of its rights hereunder, in
whole or in part, except upon the prior written consent of the other parties
hereto.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




SELLER:


DRAGON’S LAIR HOLDINGS, INC.






By:    /s/ Bobby R. Smith, Jr.                                              
                Bobby R. Smith, Jr., President & CEO


BUYER:






By:    /s/ Yamit Lemoine                                                      
                YAMIT LEMOINE
 

 
 
4

--------------------------------------------------------------------------------

 
